Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Election was made without traverse in the reply filed on 10/04/2022.  Applicant has elected Group II, corresponding to claims 1-7. The examiner acknowledges the applicant’s cancellation of claims 8-20. Invention Group I, corresponding to claims 8-20, is withdrawn from further consideration.	

Specification
The disclosure is objected to because of the following informalities:
Part 406 in Fig. 41 is not described.
Appropriate correction is required.

Drawings
The drawings are objected to because the specification does not describe Fig. 41 completely, specifically part 406.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Information Disclosure Statements
The information disclosure statements (IDS) submitted on 10/16/2020 and 10/06/2022 have been considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the semiconductor" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The examiner is not clear on whether this refers to semiconductor package or the semiconductor die. For compact prosecution, the examiner presumes this is referring to “the semiconductor die”.

All dependent claims of claim 1 inherit this same issue, and thus they are rejected.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 1 recites a feature (“one or more electrical contacts”), and then Claim 3 recites that this feature is “coupled to the one or more electrical contacts.” This does not further limit the feature. For compact prosecution, the examiner presumes that the applicant is attempting to recite a feature with additional details, as follows: “wherein the one or more electrical contacts comprise at least two metal-containing layers coupled to the semiconductor die”.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kushima (US # 20100151628) in view of Santos (US # 20190363057).

Regarding Claim 1, insofar as the claim can be understood in view of the 35 USC 112 rejection or claim objection above, Kushima (US # 20100151628) teaches a semiconductor package, comprising: 
a semiconductor die (10) comprising a first side (top) and a second side (bottom), the first side of the semiconductor die comprising one or more electrical contacts (31, 30, 60); and 
a stress balance structure (40, 50) coupled to one of the layer of metal or around the one or more electrical contacts (shown around the contacts).

Although Kushima discloses much of the claimed invention, it does not explicitly teach the package comprising a layer of metal coupled to the second side of the semiconductor die.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Santos (US # 20190363057) teaches a similar package (see Fig. 9 and corresponding text) comprising a layer of metal (910) coupled to the second side (bottom) of a semiconductor die (920).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the package, taught in Kushima, as suggested by Santos. Specifically, the modification suggested by Santos would be to employ a package comprising a layer of metal coupled to the second side of the semiconductor die. The rationale for this modification is that a backside metal provides support and possibly thermal and electrical functionality ([127-130]). This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of support structures on semiconductor wafers are well known in the art (see MPEP 2144.01).

Regarding Claim 2, Kushima teaches the package of claim 1, wherein the stress balance structure (40, 50) coupled around the one or more electrical contacts comprises an organic material (resin) covering at least the first side of the semiconductor die wherein the one or more electrical contacts extend through one or more openings in the organic material (shown).

Regarding Claim 3, insofar as the claim can be understood in view of the 35 USC 112 rejection or claim objection above, Kushima teaches the package of claim 2, wherein the one or more electrical contacts comprise at least two metal-containing layers coupled to the semiconductor die (31, 30, 60; see [0031, 45]).

Regarding Claim 4, Kushima teaches the package of claim 2, wherein the organic material is a mold compound (resin).

Regarding Claim 5, Kushima teaches the package of claim 1, wherein the semiconductor die comprises a thickness between 0.1 microns and 125 microns (H4 = 50 microns to 115 microns).

Regarding Claim 6, Kushima teaches the package of claim 1, wherein the stress balance structure coupled to the layer of metal comprises one of silicon, a ceramic, a polymer material, or any combination thereof (epoxy resin is a polymer).

Regarding Claim 7, Kushima teaches the package of claim 6, wherein a thickness of the stress balance structure is between 1 micron to 600 microns (H3 = approximately 80 microns).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475. The examiner can normally be reached working Monday-Friday between 9 am and 6 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899